                                                         [Dkt. No. 1]


               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


MUSA RAFIQ-ABDUL-SAMAD
BRANHAM,

             Plaintiff,            Civil No. 19-8827 (RMB/KMW)

     v.
                                       MEMORANDUM OPINION
GEORGE O’BRIEN, NJ DIVISION OF               & ORDER
FAMILY DEVELOPMENT OFFICE OF
CHILD SUPPORT SERVICES,

             Defendants.



     THIS MATTER comes before the Court upon Plaintiff Musa

Rafiq-Abdul-Samad Branham’s filing of a pro se Complaint [Dkt.

No. 1] against George O’Brien and the New Jersey Division of

Family Development Office of Child Support Services

(“Defendants”), seeking damages under 42 U.S.C. § 1983. Along

with his Complaint, Plaintiff filed an application for

permission to proceed in forma pauperis (“IFP”) [Dkt. No. 1-1]

     When a non-prisoner seeks permission to file a civil

complaint IFP under 28 U.S.C. § 1915, the applicant is required

to submit an affidavit that sets forth his or her assets and

attests to the applicant’s inability to pay the requisite fees.

See 28 U.S.C. § 1915(a); Roy v. Penn. Nat’l Ins. Co., 2014 WL

4104979, at *1 n.1 (D.N.J. Aug. 19, 2014) (internal citations

omitted). The decision whether to grant or to deny the
application should be based upon the economic eligibility of the

applicant, as demonstrated by the affidavit. See Sinwell v.

Shapp, 536 F.2d 15, 19 (3d Cir. 1976).

     In its current state, Plaintiff’s application lacks the

specificity necessary for the Court to determine whether

Plaintiff is eligible for IFP filing.    First, Plaintiff states

that he is “not sure” whether he will receive income in the next

month from self-employment. [Dkt. No. 1-1, at 1].   Second,

Plaintiff’s application contains a material inconsistency:

Plaintiff states that he was expecting to receive “$0” in income

the next month from employment, but, on the very next page,

suggests that he could receive commission from his current

employment with “TAM Lending.” [Dkt. No. 1-1, at 1-2].

     For this Court to determine whether Plaintiff is eligible

for IFP filing, Plaintiff must submit a new IFP application,

which clarifies and provides further details explaining why he

is “not sure” about his future income from self-employment.

Furthermore, Plaintiff must resolve the discrepancy as to why he

expected to receive $0 in income, even though he notes that he

might receive commission income.

     The Court also cautions Plaintiff that it may dismiss his

Complaint for failure to state a claim, pursuant Fed. R. Civ. P.

12(b)(6), because the Complaint is vague and ambiguous. Even

when construed liberally in favor of Plaintiff, Haines v.
Kerner, 404 U.S. 519, 520-21 (1972); United States v. Day, 969

F.2d 39, 42 (3d Cir. 1992), this Court is unable to determine

the factual basis for Plaintiff’s claims, as well as what type

of relief Plaintiff seeks. See Spruill v. Gillis, 372 F.3d 218,

236 n.12 (3d Cir. 2004). Therefore, the Court urges Plaintiff to

amend his Complaint to allege sufficient facts for the Court to

ascertain the basis for his claims and requested relief.


     ACCORDINGLY, IT IS on this 15th day of July 2019, hereby

     ORDERED that Plaintiff’s IFP Application [Dkt. No. 1-1] is

DENIED WITHOUT PREJUDICE; and it is further

     ORDERED that the Clerk of the Court is directed to mail

Plaintiff a copy of this Order and a blank IFP application; and

it is further

     ORDERED that Plaintiff must complete the new IFP

application, in full with all necessary details and

explanations, and file it with this Court within thirty (30)

days from the entry of this Order; and it is further

     ORDERED that the Clerk of Court shall ADMINISTRATIVELY

TERMINATE this matter pending the receipt of Plaintiff’s revised

IFP Application.

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   UNITED STATES DISTRICT JUDGE
